Citation Nr: 0413846	
Decision Date: 05/28/04    Archive Date: 06/02/04

DOCKET NO.  03-10 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right arm 
disorder.

2.  Entitlement to service connection for residuals of a 
fractured nose, to include sinus problems.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel





INTRODUCTION

The veteran had active military service from July 1950 to 
September 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the above claims.

In March 2003, the veteran requested a Board and an RO 
hearing, and in April 2003 he clarified the matter, stating 
that he wanted a local RO hearing.  In April 2003, he was 
notified that an RO hearing was scheduled for June 3, 2003.  
The veteran cancelled that hearing. 

In June 2003, the veteran requested a video-conference 
hearing before a Veterans Law Judge.  In April 2004, he was 
notified of a video-conference hearing scheduled for May 10, 
2004, and was also informed that a failure to appear for the 
hearing would in effect constitute a withdrawal of the 
hearing request.  A notation in the file indicates that he 
did not appear for that hearing, and therefore the veteran's 
hearing request is considered withdrawn.  


FINDING OF FACT

There is no competent evidence of a currently diagnosed right 
arm disorder or of a nose/sinus disorder.


CONCLUSIONS OF LAW

1.  The veteran is not entitled to service connection for a 
right arm disorder.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2003).

2.  The veteran is not entitled to service connection for a 
disorder of the nose/sinuses.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to assist the veteran in the development of 
facts pertinent to his  claims.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefined the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.  The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The veteran was notified of the evidence required to 
substantiate his claims and of his and VA's respective duties 
by means of letters from the RO dated in May and June 2002 
and August 2003.  The May and June 2002 letters were sent to 
him prior to the initial adjudication of his claims.  Even 
though he was not specifically asked to submit any evidence 
in his possession pertaining to the claims, he was told about 
the information and evidence needed from him, which would 
elicit any relevant evidence in his possession.  He was asked 
to submit any service medical records in his possession, etc.  
See Letter from the RO dated May 1, 2002, Caption - "What Do 
We Need From You?".

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A; 38 C.F.R. § 3.159(c).  The RO made attempts to obtain 
the veteran's service medical records from various sources, 
without success, and the veteran reported that he had no such 
records in his possession.  The veteran did not identify any 
post-service treatment sources on his original compensation 
claim in 2001 and has not identified any sources in 
subsequent statements.  He stated that he only treated 
himself with over-the-counter medications.  Nevertheless, the 
RO has obtained available VA medical records.  Additional 
efforts by VA are not warranted.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was not provided a VA examination in 
connection with his claims because there is no indication of 
any currently manifested symptoms or disorders effecting 
either the right arm or nose/sinuses.  Moreover, an 
examination is not needed because there is no competent 
evidence that the claimed conditions may be associated with 
the appellant's military service.  See Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).  Therefore, VA's duty to assist in this regard is 
not triggered.  

Based on the above analysis, no reasonable possibility exists 
that further notice or assistance would aid in the 
substantiation of the appellant's claims.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(d).  In addition, as the appellant 
has been provided the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Factual background

In December 2001, the appellant filed his original 
compensation claim for a right arm disability and for 
residuals of a broken nose with sinus problems.  He reported 
that these disorders had their onset in December 1952 and did 
not list any medical sources for treatment of these disorders 
post service.  

In June 2002, the RO contacted the veteran to inform him that 
his service medical records had been requested from the NPRC 
(National Personnel Records Center), and that NPRC replied 
that no service medical records or SGO's (Office of the Army 
Surgeon General reports) were available and that most likely, 
these records had been destroyed due to a fire in 1973.  The 
veteran was requested to complete and return to the RO 
additional information forms and to provide for the file any 
service medical records in his possession.  In June 2002, he 
provided a statement indicating that he did not have any 
service medical records and completed a Form 13055, 
Information Needed to Reconstruct Medical Data.  Based on the 
additional information provided by the veteran a search for 
records from Lake Charles AFB in Fort Polk, Louisiana, was 
also undertaken; however, no records could be located based 
on the unit information provided by the veteran.  

VA medical records dated from March to August 2002 are on 
file, however these do not show any complaints or treatment 
for any disorder of the right arm or nose.  In fact, a March 
2002 record reflects that on ear, nose, and throat (ENT) 
examination, there were no allergy or sinus problems.  Those 
records reflect that fractures of the right elbow and nose in 
the 1950s are mentioned in the medical history.  

In April 2003, the veteran submitted a buddy statement.  The 
author (D.H.) stated that he was stationed with the veteran 
at Lake Charles Air Force Base in Lake Charles, Louisiana, 
from 1952 until August 1953.  The author reported that around 
Christmas 1952, the veteran fell out of a B-29, injuring his 
elbow and resulting in a broken nose.  He stated that the 
veteran was initially treated at a base hospital and was 
later transferred by military ambulance to Fort Polk, 
Louisiana, to see a bone specialist.

In a statement from the veteran dated in September 2003, he 
reported that he treated his symptoms with over-the-counter 
medications.  

III.  Legal analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303(a), 3.304 (2003).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002).

In this case, the veteran's service medical records are not 
on file and are presumed to be unavailable due to fire.  The 
Court has held that in cases where records once in the hands 
of the government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the veteran's claims has been undertaken with 
this heightened duty in mind.  The case law does not, 
however, lower the legal standard for proving a claim for 
service connection but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Unfortunately, as noted above, the veteran's service medical 
records are not available.  The veteran himself has reported 
sustaining injuries of his right arm and of his nose during 
service in December 1952, and the record contains a lay 
statement from a military comrade attesting to the occurrence 
of these injuries resulting from the veteran's fall from a B-
29 in December 1952.  Affording the benefit of the doubt to 
the veteran, pursuant to 38 C.F.R. § 3.102, the Board accepts 
this version of events as fact, thereby establishing that the 
veteran sustained injuries of the right arm and nose during 
service in December 1952.  

However, even where there is evidence of an injury or disease 
in service, there must be a present disability resulting from 
that disease or injury.  See Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  In this case, the record does not 
include any evidence of a currently manifested right arm 
disability or nose/sinus disorder.  In this regard, the Board 
points out that in his December 2001 compensation 
application, the veteran identified no post-service treatment 
sources for either claimed disorder.  Moreover, the post-
service medical evidence of record, consisting of VA medical 
records dated in 2002, did not reference any complaints, 
treatment or diagnoses relating to the right arm or 
nose/sinuses.  In fact, an entry dated in March 2002 revealed 
that the veteran had no allergy or sinus problems.  In the 
absence of a currently diagnosed right arm disability and 
nose/sinus disorder, the claims must be denied.  See 
Rabideau, supra; see also Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).

The Board also notes the absence of any documentation of 
medical treatment from the time of the veteran's discharge 
from service in 1953 until the present time.  The veteran 
maintains that he has currently manifested disorders of the 
right arm and nose/sinuses, treated only with over-the-
counter medications.  However, the evidentiary record reveals 
no evidence of treatment and no diagnosed disorder for either 
the right arm or nose.  

The Board recognizes the veteran's sincere belief that he has 
currently manifested disorders of the right arm and 
nose/sinuses which are related to his period of service.  
However, he has not been shown to have the professional 
expertise necessary to provide meaningful evidence as to the 
matters of diagnosis and causation in conjunction with his 
claimed disabilities.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge," aff'd sub nom.  
Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998), cert denied, 
119 S.Ct. 404 (1998).  See also Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

For the reasons and bases provided above, the Board concludes 
that the evidence in this case preponderates against the 
claims for service connection for a right arm disorder and 
for any disorder of the nose/sinuses.  The evidence in this 
case is not so evenly balanced so as to allow application of 
the benefit-of-the-doubt rule as to the ultimate resolution 
of the claims.


ORDER

Entitlement to service connection for a right arm disorder is 
denied.

Entitlement to service connection for a disorder of the 
nose/sinuses is denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



